*550OPINION OP THE CO.UBT.
In view of the Act of the Legislative Assembly of this Island, approved March 9 last, section 6 of which limited the jurisdiction of this Supreme Court to take cognizance of the appeals referred to in the second subdivision of section 295 of the Code of Civil Procedure, to cases in which the value of the property claimed, or the sum specified in the judgment, exclusive of profit and interest thereon, shall exceed the sum of $300; and the opinions of this Supreme Court delivered in accordance with the provisions of such act on the 1st, 2d and 7th instant, in the proceedings instituted by The American Railroad Company of Porto Rico v. Francisco Hernández, for the recovery of damages; W. Lind v. A. A. David and The Porto Rico Cigar Company for the annulment of an order of payment, and Guillermo Fernández v. Eusebio Mogica for the recovery of a sum of money; and up'on the grounds upon which such judgments are based, which are set forth in the opinions therein rendered by the justices of this Supreme Court, Hon. J. H. MacLeary and Hon. Adolph Gr. Wolf, which grounds apply perfectly to this case, because the amount involved in the action does not exceed $300, the appeal taken in these proceedings by Doctor Rafael Cesteros from the judgment rendered by the District Court of Guayama on November 14, 1904, is dismissed, said judgment remaining therefore in full force and effect, no special taxation of costs being made.
It is ordered that a certified copy of this decision be forwarded to the court below for compliance therewith, and for such other purposes as may be proper in accordance with law.
Chief Justice Quiñones and Justices Hernandez, Figueras, MacLeary and Wolf concurred.